Filed 3/13/17; pub. order 4/5/17 (see end of opn.)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION SEVEN

In re ISABELLA M., a Person                          B277142
Coming Under the Juvenile
Court Law.                                           (Los Angeles County
                                                     Super. Ct. No. CK97180)

LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

        Plaintiff and Respondent,

        v.

R.C.,

        Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Debra Losnick, Juvenile Court Referee. Affirmed.
      Liana Serobian, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, R. Keith Davis,
Assistant County Counsel, and Kimberly Roura, Deputy County
Counsel, for Plaintiff and Respondent.
                      ______________________

      R.C., the alleged father of Isabella M., was incarcerated
from the time of her birth until she was 20 months old. The
juvenile court denied R.C.’s petition to adjust his parental status
from alleged to presumed father and thereafter terminated his
parental rights. R.C. appeals from both orders. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      Isabella was born in June 2014 to Bridgett M., whose 16-
month-old son, Andrew M., had been detained in July 2013 by the
Los Angeles County Department of Children and Family Services
(Department) based in part on Bridgett’s illicit drug use. In
detaining Isabella under Welfare and Institutions Code
section 300, subdivision (b)(1),1 the Department alleged that
Bridgett had a history of substance abuse and was a current
abuser of methamphetamine, which she had used consistently
while pregnant with Isabella,2 and that Andrew was a current
dependent of the juvenile court for similar reasons. The petition
did not identify R.C. as an offending parent. At the June 25,
2014 detention hearing the juvenile court found R.C. to be

1     Statutory references are to this code unless otherwise
stated.
2      Isabella did not test positive for methamphetamine at the
time of her birth. However, she tested positive for a sexually
transmitted disease and was hypotonic and lethargic. She was
later found to be lagging in development and was provided with
regional center services.




                                 2
Isabella’s alleged father and issued a statewide jail removal order
to allow R.C. to attend the jurisdiction hearing scheduled for
August 6, 2014. Isabella was placed with Bridgett’s mother, with
whom Andrew had also been placed.
       R.C.’s name was not included on Isabella’s birth certificate.
Bridgett told a Department social worker she had begun living
with R.C. in July 2013, became pregnant in September 2013 and
broke up with R.C. in December 2013. She knew R.C. had been
arrested in February 2014 and had received a multi-year
sentence, but did not know where he had been incarcerated.
Bridgett reported that R.C. had other children and had told her
he did not want to be involved in Isabella’s life.
       The Department located R.C. at a Vacaville correctional
facility and served him by certified mail with notice of the
August 6, 2014 hearing and a copy of the petition. The
Department also sent an order for R.C.’s appearance at the
hearing to the warden of the correctional facility. R.C. did not
appear at the hearing and did not execute and return a waiver for
his appearance.3 The court found notice had been proper,
sustained the section 300 petition and declared Isabella a
dependent of the court. The court denied reunification services to
Bridgett with respect to Isabella (§ 361.5, subd. (b)(13)) and
terminated them with respect to Andrew. The court denied
reunification services to R.C. as an alleged father under
section 361.5, subdivision (a). The section 366.26 selection and
implementation hearing was scheduled for December 3, 2014. On


3     In his section 388 petition to change his parentage status
R.C. admitted he had received notice of the hearing but claimed
he had not been provided with legal counsel as to its import.




                                 3
August 7, 2014 the court clerk served the parties, including R.C.,
with a copy of the minute order from the hearing, forms for
seeking writ review of the order denying services and an
advisement of rights for the scheduled section 366.26 hearing.
      In the report prepared for the December 3, 2014 hearing, the
Department advised the court Isabella was thriving in her
placement with the maternal grandmother, who had agreed to
adopt both children. The Department requested the section 366.26
hearing be continued to allow completion of the adoption home
study. The Department again served R.C. with notice of the
hearing (attaching its report) and his new correctional facility with
an order for him to appear at the hearing. R.C. did not appear at
the hearing. The court found notice had been proper and
continued the hearing to February 4, 2015.
      Thereafter, the section 366.26 hearing was continued on
multiple occasions4 due to the Department’s need to seek an
administrative waiver for approval of the home study.5 The
Department’s February 18, 2015 interim review report advised the
court of its receipt of a waiver of appearance for the December 3,
2014 hearing, signed by R.C. and a prison official on November 17,
2014. R.C. did not appear or otherwise respond to other
Department notices, although the Department received a
December 2014 letter from a program director stating R.C. was
participating in a prison substance abuse treatment program.

4    Notice was provided to R.C. for continued hearing dates of
February 4, 2015, March 5, 2015, August 5, 2015, February 3,
2016 and March 23, 2016.
5     The maternal grandmother’s home had been the subject of
several referrals to the Department, and some of the adults living
in the home had criminal records.




                                 4
       On March 10, 2016 the Department finally approved the
adoption home study for the maternal grandmother and
recommended the court terminate parental rights at the hearing
scheduled for March 23, 2016. R.C., who had been released from
prison, appeared at the hearing and was appointed counsel. At
his request, the court ordered a paternity test and continued the
hearing to allow R.C.’s counsel to review the record for any notice
issues. The court denied R.C.’s request for visitation, citing
Isabella’s best interest.
       The paternity test confirmed R.C. was Isabella’s biological
father. At the next scheduled hearing R.C.’s counsel requested a
continuance to allow him to file a motion on R.C.’s behalf. R.C.
filed a section 388 petition on May 9, 2016, alleging the court had
violated his due process rights by adjudicating the section 300
petition in his absence. He acknowledged he had received notice
of the jurisdiction and disposition hearings but claimed he had
not waived his presence and had not been provided with counsel
or brought to court to enable him to establish presumed father
status. He attended the first hearing he could after his release
from custody and argued Isabella (now almost two years old)
deserved to be raised by her nonoffending parent. He asked that
the court hold new jurisdiction and disposition hearings and
place Isabella in his custody or provide him with reunification
services. The court scheduled a hearing on the petition for June
16, 2016.
       On June 16, 2016 R.C. appeared and requested a
continuance to allow him to hire private counsel. The court
granted the request and continued the section 388 and
section 366.26 hearings to August 3, 2016. The court informed
R.C. that, if he did not appear with new counsel on July 1, 2016,




                                 5
the case would proceed on August 3, 2016 with appointed
counsel.
      R.C. did not appear on July 1, 2016 or August 3, 2016.
Having been unable to contact his client, his appointed counsel
requested a continuance, which was denied for lack of good cause.
Following argument the court denied the section 388 petition,
finding R.C. had not shown that granting the petition would be in
Isabella’s best interest. The court also found R.C. had been
provided with adequate notice through the course of the
dependency proceedings but had failed to contact anyone with the
Department. The court then relieved his counsel on the ground
R.C. remained an alleged father and proceeded to the
section 366.26 hearing. The court terminated parental rights as
to Isabella and Andrew and designated the maternal grandmother
as the children’s prospective adoptive parent.
                         DISCUSSION
      1. Governing Law
         a. Statutory and due process rights of incarcerated
            alleged fathers
      The Uniform Parentage Act (UPA) (Fam. Code, § 7600
et seq.), which governs parentage determinations (Elisa B. v.
Superior Court (2005) 37 Cal. 4th 108, 116), identifies “the parent
and child relationship” as “the legal relationship existing between
a child and the child’s natural or adoptive parents.” (Fam. Code,
§ 7601.) In determining whether a person qualifies as a natural
parent, the dependency courts recognize and differentiate among
three categories of parents: an alleged parent, a biological parent
and a presumed parent. (In re H.R. (2016) 245 Cal. App. 4th 1277,
1283; accord, In re D.P. (2015) 240 Cal. App. 4th 689, 695.)




                                6
       A presumed parent “ranks highest” of all three categories
and enjoys a full panoply of rights attendant to parenthood,
including entitlement to appointed counsel, custody (assuming
the court has not made a detriment finding) and reunification
services. (In re H.R., supra, 245 Cal.App.4th at p. 1283; In re
D.P., supra, 240 Cal.App.4th at p.695; see generally In re
Nicholas H. (2002) 28 Cal. 4th 56, 65 [presumed parent status is
intended to preserve the important relationship created between
an alleged parent and child when the alleged parent has treated
that child as a son or daughter].) A natural mother attains
presumed parent status by giving birth to the child. (Fam. Code,
§ 7610, subd. (a).) A person who may be the biological father of a
child but has not achieved presumed parent status is an alleged
father. (In re H.R., at p. 1283; In re J.O. (2009) 178 Cal. App. 4th
139, 146-147.)
       An alleged father has a narrow range of rights in
dependency proceedings, generally limited under the due process
clause to notice of the proceedings so that he may appear and
have the opportunity to challenge his parentage status.
(In re D.P., supra, 240 Cal.App.4th at p. 695; In re J.H. (2011)
198 Cal. App. 4th 635, 644; In re O.S. (2002) 102 Cal. App. 4th 1402,
1408.) An alleged parent is not entitled to appointed counsel,
custody or reunification services. (In re H.R., supra,
245 Cal.App.4th at p. 1283; In re D.A. (2012) 204 Cal. App. 4th 811,
824.) A biological father who has established paternity but has
not achieved presumed parent status is still an alleged father, but
with the additional opportunity for reunification services if the
court determines such services will benefit the child. (§ 361.5,
subd. (a); see In re P.A. (2011) 198 Cal. App. 4th 974, 980 [“[a]




                                7
man’s status as biological father based on genetic testing does not
entitle him to the rights or status of a presumed father”].)
        “Due process for an alleged father requires only that the
alleged father be given notice and ‘an opportunity to appear and
assert a position and attempt to change his paternity status.
[Citations.]’ [Citation.] The statutory procedure that protects
these limited due process rights is set forth in section 316.2.”
(In re Paul H. (2003) 111 Cal. App. 4th 753, 760.)
        Section 316.2, subdivision (a), requires the juvenile court to
inquire as to the identity of all “presumed or alleged fathers.”
Once an alleged father has been identified, section 316.2,
subdivision (b), requires the court to provide the alleged father
with notice that he is or could be the father of the child and that
the child is the subject of juvenile dependency proceedings that
could result in the termination of parental rights and adoption of
the child. The court6 is further required to include with the
notice Judicial Council form JV–505, entitled “Statement
Regarding Parentage.” As explained in In re Marcos G. (2010)
182 Cal. App. 4th 369 (Marcos G.), “Form JV–505 contains
important information for an alleged father. Among other things,
it tells him that as an alleged father he will not receive
reunification services and will not ‘automatically get the child to


6     The statutory directive uses the passive voice, but
section 316.2 appears to place the burden of ensuring that alleged
fathers are served with Judicial Council form JV–505 on the
juvenile court. (See, e.g., In re Kobe A. (2007) 146 Cal. App. 4th
1113, 1122 [clerk of court required by statute and court rule to
serve alleged father with JV–505].) Juvenile courts often
implement this duty by directing child welfare agencies to
provide the required notice.




                                  8
live with you or your relatives.’ He is also told that he can have
a trial on the issue of parentage and an attorney may be afforded
him if he cannot afford one for himself, and if he wants the court
to decide if he is the minor’s parent he should fill out form
JV-505.” (Id. at p. 384; see In re Jesusa V. (2004) 32 Cal. 4th 588,
601 (Jesusa V.) [“due process entitles a biological father [to] a
meaningful opportunity to qualify as a presumed father”].)
       California Rules of Court, rule 5.635 implements
section 316.2. Rule 5.635(h) requires, if an alleged father appears
in a dependency case and requests a finding of paternity through
Judicial Council form JV–505, that the court determine:
“(1) Whether that person is the biological parent of the child; and
[¶] (2) Whether that person is the presumed parent of the child, if
that finding is requested.” The court may make the required
parentage determination by ordering blood testing and considering
testimony, declarations or statements by the mother and alleged
father. (Cal. Rules of Court, rule 5.635(e)(2) & (e)(3); In re D.P.,
supra, 240 Cal.App.4th at p. 696; In re B.C. (2012) 205 Cal. App. 4th
1306, 1311-1312.) Thus, section 316.2, subdivision (b), and rule
5.635 provide an alleged father with the notice and procedural
means to attempt to change his paternity status. (In re O.S.,
supra, 102 Cal.App.4th at p. 1408.)
       In addition to these provisions, Penal Code section 2625
governs notice of dependency proceedings to incarcerated parents.7
When a proceeding is brought under section 300 to adjudicate

7     Although we have found no published decision holding
Penal Code section 2625 requires notice to incarcerated alleged
fathers, we assume for the sake of argument it does, as did
Division Three of this court in Marcos G., supra, 182 Cal.App.4th
at page 384.




                                9
whether a child of a prisoner is a dependent child of the court or
under section 366.26 to terminate the parental rights of a prisoner,
the court “shall order notice of any court proceeding regarding the
proceeding transmitted to the prisoner.” (Pen. Code, § 2625,
subd. (b).) Pursuant to subdivision (d), if an incarcerated parent
indicates a desire to be present during these proceedings, “the
court shall issue an order for the temporary removal of the
prisoner from the institution, and for the prisoner’s production
before the court. . . . [N]o petition to adjudge the child of a prisoner
a dependent child of the court pursuant to subdivision (a), (b), (c),
(d), (e), (f), (i), or (j) of Section 300 of the Welfare and Institutions
Code may be adjudicated without the physical presence of the
prisoner or the prisoner’s attorney, unless the court has before it a
knowing waiver of the right of physical presence signed by the
prisoner or an affidavit signed by the warden, superintendent, or
other person in charge of the institution, or his or her designated
representative stating that the prisoner has, by express statement
or action, indicated an intent not to appear at the proceeding.”
       Subdivision (e) of Penal Code section 2625 provides that “[i]n
any other action or proceeding in which a prisoner’s parental . . .
rights are subject to adjudication, an order for the prisoner’s
temporary removal from the institution and for the prisoner’s
production before the court may be made by the superior court. . . .
A copy of the order shall be transmitted to the warden,
superintendent, or other person in charge of the institution not
less than 15 days before the order is to be executed.” “Thus, only
in proceedings to adjudicate a child of a prisoner a dependent of
the juvenile court or to terminate parental rights must a court
order production of a prisoner for the hearing. For all other
proceedings, the trial court has discretion whether to order




                                  10
removal from the institution of a prisoner-parent.” (Marcos G.,
supra, 182 Cal.App.4th at p. 386, citing Jesusa V., supra,
32 Cal.4th at p. 599.)
         b. Relief under section 388
         When an alleged father claims a lack of notice of the
proceedings caused him to fail to achieve presumed father status
prior to expiration of the reunification period, “[h]is only remedy
. . . [is] to file a motion to modify [prior orders] under section 388.”8
(In re Zacharia D. (1993) 6 Cal. 4th 435, 453 (Zacharia D.); accord,
In re Justice P. (2004) 123 Cal. App. 4th 181, 189 [§ 388 motion
“proper vehicle to raise a due process challenge based on lack of
notice”]; Marcos G., supra, 182 Cal.App.4th at p. 380, fn. 8 [“a
challenge to a dependency judgment on lack of due process/notice
grounds is properly made by means of a section 388 petition”].)
         Generally, section 388 provides for modification of juvenile
court orders when the moving party presents new evidence or a
change of circumstance and demonstrates modification of the
previous order is in the child’s best interest. (In re Jasmon O.
(1994) 8 Cal. 4th 398, 415; In re Stephanie M. (1994) 7 Cal. 4th 295,
317; In re Y.M. (2012) 207 Cal. App. 4th 892, 919; see Cal. Rules of
Court, rule 5.570(e); Zacharia D., supra, 6 Cal.4th at p. 455
[“‘[s]ection 388 provides the “escape mechanism” that . . . must be
built into the process to allow the court to consider new

8      Section 388 provides a parent or other interested party
“may, upon grounds of change of circumstance or new evidence,
petition the court . . . for a hearing to change, modify, or set aside
any order of court previously made . . . . [¶] . . . [¶] If it appears
that the best interests of the child . . . may be promoted by the
proposed change of order, . . . the court shall order that a hearing
be held . . . .”




                                  11
information’”].) When, as in this case, a section 388 petition is
filed after family reunification services have been terminated, the
juvenile court’s overriding concern is the child’s best interest.
(Stephanie M., at p. 317.) The parent’s interests in the care,
custody and companionship of the child are no longer paramount;
and the focus shifts to the needs of the child for permanency and
stability. (Ibid.; In re Vincent M. (2008) 161 Cal. App. 4th 943,
960.) Because time is of the essence to young children, when it
comes to securing a stable, permanent home, prolonged
uncertainty is not in their best interest. (See In re Josiah Z.
(2005) 36 Cal. 4th 664, 674 [“‘[t]here is little that can be as
detrimental to a child’s sound development as uncertainty over
whether he is to remain in his current “home,” under the care of
his parents or foster parents, especially when such uncertainty is
prolonged’”]; In re Kimberly F. (1997) 56 Cal. App. 4th 519, 531
[“our Supreme Court made it very clear in Jasmon O.[, supra,
8 Cal. 4th 398] the disruption of an existing psychological bond
between dependent children and their caretakers is an extremely
important factor bearing on any section 388 motion”].)9


9     “[B]est interests is a complex idea” that requires
consideration of a number of factors. (In re Kimberly F., supra,
56 Cal.App.4th at p. 530; see In re Jacob P. (2007)
157 Cal. App. 4th 819, 832-833.) In considering whether a
section 388 petitioner has made the requisite showing, the
juvenile court may consider the entire factual and procedural
history of the case, including factors such as the seriousness of
the reason leading to the child’s removal, the reason the problem
was not resolved, the passage of time since the child’s removal,
the relative strength of the bonds with the child, the nature of the
change of circumstance, and the reason the change was not made
sooner. (In re Mickel O. (2011) 197 Cal. App. 4th 586, 616; In re




                                12
       We review the juvenile court’s order for abuse of discretion
and may disturb the exercise of that discretion only in the rare
case when the court has made an arbitrary, capricious or
“patently absurd” determination. (In re Stephanie M., supra,
7 Cal.4th at p. 318.) We do not inquire whether substantial
evidence would have supported a different order, nor do we
reweigh the evidence and substitute our judgment for that of the
juvenile court. (Ibid.) We ask only whether the juvenile court
abused its discretion with respect to the order it actually made.
(In re Jasmine D. (2000) 78 Cal. App. 4th 1339, 1351.)
       2. Although R.C.’s Right To Proper Notice May Have Been
          Violated, Any Error Was Harmless
       R.C. does not dispute he received notice of the jurisdiction
and disposition hearings held on August 6, 2013. The notice that
appears in the record advised him that he had a right to appear
at the hearing and to have an attorney appointed for him if he
could not afford one. A separate notice contained an order
authorizing his transport to the hearing. Nonetheless, R.C.
contends the court violated Penal Code section 2625,
subdivision (d), by adjudicating Isabella a dependent of the court
under section 300 and then denying him reunification services
under section 361.5 without an express waiver of attendance
signed by him or a prison official. R.C. misapprehends the scope
of this provision. Penal Code section 2625, subdivision (d)’s
directive the hearing not proceed in the absence of the court’s
receipt of a waiver is expressly premised on the prisoner-parent’s
request to attend the hearing. Because R.C. never made such a


Aaliyah R. (2006) 136 Cal. App. 4th 437, 446-447; In re Justice P.,
supra, 123 Cal.App.4th at pp. 188-189.)




                                13
request, there was no violation of Penal Code section 2625,
subdivision (d).
       However, the notice R.C. received was incomplete because
it apparently did not contain Judicial Council form JV–505
informing him of his right to seek presumed father status—a
violation of section 316.2. Absent this notice, R.C. would not
know he was entitled to seek a change in his status from alleged
to presumed father. Based on this omission, R.C. argues reversal
is required because the juvenile court exceeded its jurisdiction by
proceeding in his absence in violation of his right to due process.
       That is not the correct test. Unless the child welfare agency
has made no attempt to give the parent notice, errors in notice are
subject to harmless error analysis. (See Jesusa V., supra,
32 Cal.4th at pp. 624-625 [rejecting contention defective notice was
jurisdictional error; harmless error standard applies to statutory
notice violations]; accord, In re A.D. (2011) 196 Cal. App. 4th 1319,
1325-1327; Marcos G., supra, 182 Cal.App.4th at p. 387; In re J.H.
(2007) 158 Cal. App. 4th 174, 183.) Using the proper standard, we
consider whether, had R.C. received the proper notice and asked to
change his status from alleged father to presumed father, “it is
reasonably probable that a result more favorable [to R.C.] would
have been reached.” (People v. Watson (1956) 46 Cal. 2d 818, 836;
see Jesusa V., at p. 625.)
       R.C. did not make the required showing. To begin, R.C.
received notice of each hearing, as well as copies of the petition
and various reports, throughout the dependency proceeding. Yet
he never attempted to contact the court or any of the Department
caseworkers. Further, R.C. was not an offending parent. His
presence at the jurisdiction hearing would not have resulted in a
different outcome in the court’s decision to assert jurisdiction




                                14
over Isabella and to make all orders necessary to protect her.
(See In re I.A. (2011) 201 Cal. App. 4th 1484, 1492 [jurisdiction
finding involving one parent is good against both; “‘“the minor is
a dependent if the actions of either parent bring [him or her]
within one of the statutory definitions of a dependent”’”].) To be
sure, had R.C. appeared at the jurisdiction hearing and requested
counsel to assist him in changing his status, the disposition
hearing would likely have been continued. Until he achieved a
status change, however, as an alleged parent he would have been
eligible for reunification services only if the court found such
services to be in Isabella’s best interest (§ 361.5, subd. (a)), a
highly unlikely result given R.C.’s incarceration and lack of
involvement in Bridgett’s pregnancy and Isabella’s life.
       Indeed, it is difficult to imagine that R.C. would have been
able “to meet the statutory elements to be declared a presumed
father under Family Code section 7611” at any point in the
dependency proceeding. (In re Kobe A. (2007) 146 Cal. App. 4th
1113, 1122.) R.C. was not married to Bridgett and did not appear
on Isabella’s birth certificate. Because Isabella was born after he
was incarcerated and he made no effort to assert his paternity or
engage his family in Isabella’s care and support, he could not
have demonstrated he had earned presumed parent status by
receiving her into his home and providing for her needs. As
Justice Croskey explained in Marcos G., supra, 182 Cal. App. 4th
369, “Merely being a biological father is not sufficient. If a man
has not legally married or attempted to legally marry the mother
of his child, he can only be a presumed father if he has received
the minor into his home and openly held the child out as his
natural child.” (Id. at p. 383.)




                                15
       Equally problematic for alleged fathers like R.C., the
dependency scheme does not wait for them to belatedly assert
their intent to form a parental relationship with their children.
As the Supreme Court has explained, “[T]he Legislature has
statutorily limited reunification services to ‘a maximum time
period not to exceed 12 months,’ which, under certain
circumstances, may be extended to 18 months. (§ 361.5,
subd. (a).)[10] The 18-month period is not tolled by the parents’
physical custody of the child, or by the parents’ absence or
incarceration. (§ 361.5, subds. (a), (d) & (e)(1).) [¶] What all of
these express nontolling events have in common is that they
prevent a parent’s unilateral action from impeding a child’s
permanent and timely placement. We conclude that the 18-
month period is therefore also not extended . . . by an alleged
father’s own failure to ascertain the existence of his child, or by
his decision to wait until the 18-month hearing to assert his


10    Pursuant to legislation enacted after the Supreme Court’s
decision in Zacharia D., under certain limited circumstances
court-ordered services may be extended for an additional
six months—that is, for a period not to exceed 24 months from
the date the child was originally removed from the physical
custody of his or her parent—upon a showing the best interest of
the child would be furthered by additional reunification services.
(§§ 361.5, subd. (a)(4)(A), 366.22, subd. (b).) This extraordinary
extension of services is authorized, among other specific
situations, for a parent who has been “recently discharged from
incarceration . . . and making significant and consistent progress
in establishing a safe home for the child’s return . . . .” (§ 366.22,
subd. (b).) In this case, more than 24 months had elapsed
between Isabella’s initial removal from Bridgett in June 2014 and
the hearing on R.C.’s section 388 motion in August 2016.




                                 16
paternity claim.” (Zacharia D., supra, 6 Cal.4th at p. 452; see
Marcos G., supra, 182 Cal.App.4th at p. 391 [“Had the trial court
. . . not made adjudication and disposition orders and findings at
the hearing in March 2007 but instead continued that hearing
over and over and over until such time as Father decided to
participate in the case and counsel could be appointed for him,
the record shows that Marcos would have waited a very, very
long time. The law does not require children to wait so long for
parents to become sufficiently interested in dependency
proceedings.”].)11

11     The facts in Zacharia D., supra, 6 Cal. 4th 435 and
Marcos G., supra, 182 Cal. App. 4th 369 are strikingly similar to the
facts presented here. In Zacharia D. a biological father had reason
to believe at the outset of the dependency case he was the child’s
father, but waited until the 18-month review hearing before
requesting paternity testing. (Zacharia, at p. 441.) The juvenile
court terminated the mother’s reunification services and set a
section 366.26 hearing before ruling on the father’s paternity
status. (Ibid.) The court later found the father to be the child’s
biological and presumed father, but declined to extend additional
reunification services because “the County had no obligation to
offer [the father] reunification services until the court declared him
a parent, which had not occurred until [too late] because of [the
father]’s ‘own doing.’” (Id. at pp. 443, 441-442.) Under those
circumstances the Supreme Court was understandably concerned
with a biological father “impeding a child’s permanent and timely
placement” due to the father’s “decision to wait until the 18-month
hearing to assert his paternity claim.” (Id. at p. 452.)
       In Marcos G., supra, 182 Cal. App. 4th 369 the father was
incarcerated when his biological son was born and through the
time dependency proceedings began. The court found the father
to be an alleged father only and did not appoint counsel to
represent him. (Id. at p. 375.) The father eventually appeared




                                 17
       Like the alleged fathers in Zacharia D. and Marcos G., R.C.
waited more than 20 months to seek an adjustment of his
parental status, well past the 18-month maximum period for
reunification efforts. He appeared at the last moment before his
rights were to be terminated, following the approval of the home
study for the maternal grandmother. Isabella’s permanent plan
was in place and scheduled for approval. She would turn two
before R.C.’s section 388 petition to adjust his status could be
heard. Her best interest lay in remaining in the only home she
had ever known with the only parent she had ever known and
her half-brother. (See In re Justice P. supra, 123 Cal.App.4th at
p. 191 [“If a missing parent later surfaces, it does not
automatically follow that the best interests of the child will be
promoted by going back to square one and relitigating the case.
Children need stability and permanence in their lives, not
protracted legal proceedings that prolong uncertainty for
them.”].)
       In sum, there is no basis to find the juvenile court abused
its discretion in denying the petition.


16 months later, asserted notice to him had been defective (he
had never been served with Judicial Council form JV–505, and
the court had proceeded without an express written waiver of his
attendance). He filed a section 388 petition requesting the court
hold a new disposition hearing for him and find him to be the
child’s presumed father. (Id. at p. 380.) Thereafter, he failed to
appear at two section 366.26 hearings. (Id. at p. 389.) The
juvenile court denied the petition and terminated the father’s
parental rights. (Id. at pp. 381-382.) The Court of Appeal
affirmed, concluding the father had ignored the case and, even
had he received required notices and been transported to the
jurisdiction hearing, the result would not have differed.




                                18
                   DISPOSITION
The orders of the juvenile court are affirmed.


                                    PERLUSS, P. J.


We concur:



             ZELON, J.



             SEGAL, J.




                          19
Filed 4/5/17
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION SEVEN


In re ISABELLA M., a Person          B277142
Coming Under the Juvenile
Court Law.                           (Los Angeles County
                                     Super. Ct. No. CK97180)

LOS ANGELES COUNTY
DEPARTMENT OF                       ORDER CERTIFYING
CHILDREN AND FAMILY                 OPINION FOR
SERVICES,                           PUBLICATION

        Plaintiff and Respondent,

        v.

R.C.,

        Defendant and Appellant.


       THE COURT:
       The opinion in this case filed March 13, 2017 was not
certified for publication. It appearing the opinion meets the
standards for publication specified in California Rules of Court,
rule 8.1105(c), respondent’s request pursuant to California Rules
of Court, rule 8.1120(a) for publication is granted.
      IT IS HEREBY CERTIFIED that the opinion meets the
standards for publication specified in California Rules of Court,
rule 8.1105(c); and
      ORDERED that the words “Not to be Published in the
Official Reports” appearing on page 1 of said opinion be deleted
and the opinion herein be published in the Official Reports.



___________________________________________________________
   PERLUSS, P. J.         ZELON, J.        SEGAL, J.